Exhibit 10.1

 

SAVVIS, INC. 2003 INCENTIVE COMPENSATION PLAN

STOCK UNIT AGREEMENT

 

SAVVIS, Inc., a Delaware corporation (the “Company”), hereby grants stock units
relating to shares of its common stock, $.01 par value (the “Stock”), to the
individual named below as the Grantee. The terms and conditions of the grant are
set forth in this Agreement and in the SAVVIS, Inc. 2003 Incentive Compensation
Plan (the “Plan”).

 

Grant Date:                     , 20    

 

Name of Grantee:                                         

 

Grantee’s Social Security Number:             -            -            

 

Number of Stock Units Covered by Grant:                      (“Total Stock
Units”)

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is being provided
with this Agreement. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

Grantee:  

 

--------------------------------------------------------------------------------

    (Signature) Company:  

 

--------------------------------------------------------------------------------

    (Signature)     Title:  

 

--------------------------------------------------------------------------------

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

Form Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

SAVVIS, INC.

2003 INCENTIVE COMPENSATION PLAN

 

STOCK UNIT AGREEMENT

 

Stock Unit Transferability    This grant is an award of stock units in the
number of units set forth on the cover sheet, subject to the vesting conditions
described below (“Stock Units”). Your Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Stock Units be made subject to execution, attachment or similar process.
Definitions    “Change in Control” and “Involuntary Termination” shall have the
meaning assigned to such terms in Exhibit A to this Stock Unit Agreement. The
total number of Stock Units under this Stock Unit grant (as shown on the cover
sheet) is referred to as your “Total Stock Units.” Vesting   

Your Stock Units shall vest on the earlier to occur of the following:

 

[Insert Vesting Schedule]

 

You cannot under any circumstance vest in more than 100% of the Total Stock
Units.

Delivery of Stock

Pursuant to Units

  

A certificate for 100% of the shares of Stock represented by your Stock Unit
Agreement shall be delivered to you, or to your eligible beneficiary or your
estate, on [Insert Delivery Schedule].

 

Notwithstanding the preceding paragraph:

 

•      If you are a “key employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and shares would
otherwise be delivered to you on account of your separation from Service, then
such shares shall not be delivered to you until six months after your separation
from Service to the extent such delayed delivery is required by Section 409A;
and

 

2



--------------------------------------------------------------------------------

    

•      If shares relating to the vested Stock Units would otherwise be delivered
to you during a period in which you are: (i) subject to a lock-up agreement
restricting your ability to sell shares of Stock in the open market or (ii)
restricted from selling shares of Stock in the open market because you are not
then eligible to sell under the Company’s insider trading or similar plan as
then in effect (whether because a trading window is not open or you are
otherwise restricted from trading), then delivery of the shares related to the
vested Stock Units will be delayed until the first date on which you are no
longer prohibited from selling shares of Stock due to a lock-up agreement or
insider trading or similar plan restriction, but in any event no later than the
end of the calendar year in which the shares would otherwise have been delivered
without regard to this paragraph. Delivery of shares subject to vested Stock
Units shall not be delayed pursuant to this paragraph if you have entered into a
binding contract requiring the sale of the shares underlying the vested Stock
Units required to cover applicable withholding taxes, consistent with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934 (the “Exchange Act”) contemplated by Rule 10b5-1 under the Exchange
Act.

Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of vesting in Stock Units or your acquisition of Stock under this
grant. In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (i) require that you arrange such payments to
the Company if the Company has paid such tax, (ii) withhold such amounts from
other payments due to you from the Company or any Affiliate, or (iii) cause an
immediate forfeiture of shares of Stock subject to the Stock Units granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due.

 

3



--------------------------------------------------------------------------------

Retention Rights    This Agreement does not give you the right to be retained or
employed by the Company or any Affiliates in any capacity. Shareholder Rights   
You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock. Adjustments    In the event of any recapitalization, stock
split, reverse split, combination of shares, exchange of shares, stock dividend
or a similar change in the Company stock, the number of Stock Units covered by
this grant will be adjusted (and rounded down to the nearest whole number) by
the Board in accordance with the terms of the Plan. In addition, in the event of
a Corporate Transaction in which the Company is not the surviving entity, any
Stock Units covered by this grant shall be substituted for new restricted stock
units relating to the stock of a successor entity, or a parent or subsidiary
thereof, with appropriate adjustments to the number of shares in order to
preserve, or to prevent the enlargement of, the benefits intended to be made
available under this Agreement. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware, other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Consent to Electronic Delivery    The Company may choose
to deliver certain statutory materials relating to the Plan in electronic form.
By accepting this grant you agree that the Company may deliver the Plan
prospectus and the Company’s annual report to you in an electronic format. If at
any time you would prefer to receive paper copies of these documents, as you are
entitled to receive, the Company would be pleased to provide copies. Please

 

4



--------------------------------------------------------------------------------

     contact the Plan Administrator in the Company’s Legal Department to request
paper copies of these documents. Amendments    No amendment to this Stock Unit
Agreement may impair your rights under this Stock Unit Agreement without your
consent. The Plan    The text of the Plan is incorporated in this Agreement by
reference. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this grant of Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
The Plan will control in the event any provision of this Agreement should appear
to be inconsistent with the terms of the Plan.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5



--------------------------------------------------------------------------------

Exhibit A

 

1. For the purpose of this Stock Unit Agreement, “Change in Control” means the
occurrence of any of the following events after the date of this Agreement:

 

(A) any Person (as defined herein) becomes the beneficial owner directly or
indirectly (within the meaning of Rule 13d-3 under the Act) of 50% or more of
the Company’s then outstanding voting securities (measured on the basis of
voting power); or

 

(B) the consummation of an agreement of merger or consolidation with any other
corporation or business entity, other than (x) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, at least 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (y) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person acquires more than 50% of the combined voting power of the
Company’s then outstanding securities; or

 

(C) the liquidation or dissolution of the Company or consummation of a sale or
disposition by the Company of all or substantially all of the Company’s assets.

 

For purposes of this definition, “Person” means any individual, entity or group
within the meaning of Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof; however, a Person shall not include (aa)
the Company, (bb) Welsh, Carson, Anderson & Stowe VIII, L.P. and its Affiliates,
(cc) One Equity Partners LLC and its Affiliates, (dd) Constellation Ventures
Management II, LLC and its Affiliates, (ee) Oak Hill Special Opportunities Fund,
L.P. and its Affiliates, (ff) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, (gg) an underwriter temporarily
holding securities pursuant to an offering of such securities, (hh) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of Stock, or (ii) any
person or entity or group acquiring securities of the Company pursuant to an
issuance of securities approved by the Board.

 

2. For the purpose of this Stock Unit Agreement, “Involuntary Termination” means
the termination of your Service by reason of: (A) your involuntary discharge by
the Company for a reason other than for Cause; or (B) your voluntary resignation
after any of the following events that are not cured by the Company within ten
(10)



--------------------------------------------------------------------------------

days after you give written notice to the Company of the occurrence of such
event: (aa) a reduction in either your job title or responsibilities,
compensation, perquisites, target bonus or equity incentive opportunities, (bb)
a breach by the Company of a written agreement governing your employment,
including any failure to pay salary or bonus when due; or (cc) the Company
notifying you of the relocation of your position more than 50 miles from the
metropolitan area in which you were located at the time of the Change in
Control; provided and only if such change, reduction or relocation is effected
by the Company without your consent.